NOT DESIGNATED FOR PUBLICATION

                                              No. 122,189

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         In the Matter of Z.T.


                                   MEMORANDUM OPINION

        Appeal from Riley District Court; GRANT D. BANNISTER, judge. Opinion filed June 19, 2020.
Affirmed in part, vacated in part, and remanded with directions.


        Andy Vinduska, of Manhattan, for appellant.


        John A. Griffin, assistant county attorney, and Derek Schmidt, attorney general, for appellee.


Before BRUNS, P.J., GREEN, J., and TIMOTHY J. CHAMBERS, District Judge, assigned.


        PER CURIAM: After Z.T.—who was 14 years old at the time—pled no contest to
possession of a firearm by an adjudicated felon and criminal use of a weapon in Riley
County, the district court sentenced him to serve 12 months at a juvenile correctional
facility to be followed by a 6-month term of conditional release. The sentence in this case
was to be served consecutive to juvenile sentences that he had previously received in
Geary County.


        On appeal, Z.T. contends that his sentence is illegal because the Revised Kansas
Juvenile Justice Code (RKJJC), K.S.A. 2019 Supp. 38-2301 et seq., does not authorize
consecutive sentences in juvenile cases that arise in different counties. Z.T. also contends
that the district court did not have the authority under the RKJJC to impose a term of
conditional release. For the reasons stated in this opinion, we conclude that the RKJJC
does not expressly authorize consecutive sentences to be imposed under the

                                                    1
circumstances presented in this case. However, we conclude that the district court did
have authority to impose a term of conditional release. Thus, we affirm in part, vacate in
part, and remand with directions.


                                           FACTS

       On April 28, 2019, Z.T. left his temporary custody placement in Geary County.
The person with whom he had been temporarily placed reported Z.T. as a runaway and
noted that he had taken two guns with him when he left. At the time, he was 14 years old.
Later that day, police arrested him in Riley County. When he was arrested, Z.T. was
carrying a semi-automatic rifle and a holstered revolver.


       The State charged Z.T. in juvenile court with unlawful possession of a firearm and
criminal use of a weapon. He pled no contest to both counts and the district court
accepted his plea. Subsequently, court services completed a Presentence Investigation
report (PSI) and Youth Level of Service report (YLS). The PSI revealed that Z.T. had
been previously adjudicated in Geary County of multiple offenses that would have
constituted felony convictions if committed by an adult. Moreover, his YLS placed him
at an overall high-risk level.


       Based on Z.T.'s criminal history and risk level, court services identified Z.T. as a
Chronic Offender I. See K.S.A. 2019 Supp. 38-2369(a)(3)(A). Offenders in this category
may be committed to a juvenile correctional facility for a minimum term of 6 months and
a maximum term of 12 months. See K.S.A. 2019 Supp. 38-2369(a)(3)(A)(iii). The district
court granted the State's request to designate the proceedings as an extended jurisdiction
juvenile prosecution. In an extended jurisdiction juvenile proceeding, the district court
imposes both a juvenile and an adult sentence; the adult sentence is stayed provided that
the juvenile complies with the conditions of the juvenile sentence. See K.S.A. 2019 Supp.
38-2364(a).

                                             2
       In October 2019, the district court sentenced Z.T. to a controlling term of 12
months at a juvenile correctional facility. In addition, the district court imposed a six-
month term of conditional release. The district court also ordered Z.T. to serve his
juvenile sentence in Riley County consecutive to any outstanding sentences in Geary
County. For Z.T.'s adult sentence, the district court imposed a controlling term of 19
months' imprisonment, to be suspended pending his successful completion of the juvenile
sentence.


                                         ANALYSIS

Imposition of Consecutive Sentences

       On appeal, Z.T. contends that his juvenile sentence in Riley County is illegal
under K.S.A. 2019 Supp. 22-3504(c)(1) because the district court did not have authority
to run this sentence consecutive to his Geary County sentences. In response, the State
argues that we do not have appellate jurisdiction because Z.T. received a presumptive
sentence, citing K.S.A. 2019 Supp. 38-2380(b)(2)(A). Although we agree with the State
regarding the length of the sentence imposed, we do have jurisdiction over the limited
question of whether the district court had authority to order the Riley County sentence to
run consecutively to the Geary County sentences.


       Generally, we have jurisdiction to address whether a district court had authority to
impose a sentence, even if the sentence imposed was for a presumptive term. State v.
Morningstar, 299 Kan. 1236, 1237, 329 P.3d 1093 (2014). Likewise, in the criminal
context, where K.S.A. 2019 Supp. 21-6820(c)'s jurisdictional bar applies, the Kansas
Supreme Court has recognized that appellate courts have jurisdiction to review a claim to
the extent that a defendant claims a sentence is illegal because it is not authorized by
statute. See State v. Quested, 302 Kan. 262, 264, 352 P.3d 553 (2015). We find this
reasoning applies equally to the RKJJC because the prohibition against challenging


                                              3
presumptive sentences in K.S.A. 2019 Supp. 38-2380(b)(2)(A) is nearly identical to
K.S.A. 2019 Supp. 21-6820(c)(1).


       Whether Z.T.'s sentence is illegal is a question of law subject to unlimited review.
State v. Donahue, 309 Kan. 265, 267, 434 P.3d 230 (2019). Illegal sentences include
sentences that do not conform to the applicable statutory provisions. K.S.A. 2019 Supp.
22-3504(c)(1). At sentencing, Z.T. objected to the imposition of a consecutive sentence
but he did not specifically argue that doing so would make his sentence illegal.
Nevertheless, we have statutory authority to consider his argument for the first time on
appeal because an illegal sentence may be corrected at any time. State v. Sartin, 310 Kan.
367, 375, 446 P.3d 1068 (2019).


       Resolving this issue requires interpretation of the RKJJC, which involves a
question of law subject to de novo. State v. Alvarez, 309 Kan. 203, 205, 432 P.3d 1015
(2019). The goal of statutory interpretation is to determine the Kansas Legislature's intent
based on the language used in the statute. When a statute's text is plain and unambiguous,
courts interpret the language as written, giving common words their common meanings.
We are not to speculate about legislative intent nor are we to add something to a statute.
Nauheim v. City of Topeka, 309 Kan. 145, 149-50, 432 P.3d 647 (2019). Here, we find no
explicit language in the RKJJC regarding the imposition of consecutive sentences under
the circumstances presented in this case.


       In 2016, the Kansas Legislature revamped nearly all aspects of the RKJJC. See
Smith, SB 367 and Juvenile Justice Reform in Kansas: A Whole New World, J.K.B.A. 16
(February 2017). Relevant to this case, the Legislature enacted K.S.A. 38-2391, which
provides for the maximum jurisdiction of a district court following the disposition of an
individual juvenile case. L. 2016, ch. 46, § 1; see K.S.A. 2019 Supp. 38-2302(u)
(defining "overall case length limit"). Subsections (d) and (e) of K.S.A. 2019 Supp. 38-


                                             4
2391 address two situations in which a district court must impose concurrent sentences in
juvenile adjudications.


       Subsection (d) provides that a district court must impose concurrent sentences
when a juvenile has been adjudicated of multiple counts within the same case. Similarly,
subsection (e) provides that a district court must impose concurrent sentences when the
juvenile has been adjudicated of multiple cases simultaneously. It seems that these
subsections would be unnecessary if the Legislature did not intend to give district courts
the authority to impose consecutive sentences in at least some juvenile proceedings.
However, K.S.A. 2019 Supp. 38-2391 is silent on the situation presented in this case and
we find that other sections of the RKJJC do not address this situation.


       Z.T. argues that the Kansas Supreme Court's decision in the case of In re W.H.,
274 Kan. 813, 57 P.3d 1 (2002), prohibits the imposition of consecutive juvenile
sentences unless the district court is granted the authority to do so by statute. In W.H., our
Supreme Court found that a district court's authority to impose a consecutive sentence in
a juvenile adjudication case must originate from statute—not from the common law. 274
Kan. at 823. Specifically, the court observed that "Kansas has . . . no history of court
decisions with legislative acquiescence supporting an implied power to impose
consecutive [juvenile] sentences where the statute is silent." 274 Kan. at 818.


       The W.H. court also found that the Kansas Legislature's express inclusion of
consecutive sentences only within the Kansas Sentencing Guidelines Act (KSGA)
implied an intent to exclude consecutive sentences in juvenile cases. The court
recognized that while the KSGA contained similar provisions to the Kansas Juvenile
Justice Code (KJJC)—the predecessor to the RKJJC—only the KSGA "expressly
empowers a district court to impose consecutive sentences." 274 Kan. at 823.
Significantly, our Supreme Court concluded that if the Legislature had intended for


                                              5
district courts to have the authority to impose consecutive sentences in juvenile cases, it
would have stated so explicitly. 274 Kan. at 819-23.


       Later, in State v. Crawford, 39 Kan. App. 2d 897, 185 P.3d 315 (2008), a panel of
this court addressed whether a district court had the authority to run an adult sentence
consecutive to a defendant's previously imposed juvenile sentence. Relying on W.H., the
panel held that a "court's power to impose consecutive sentences flows from statutory
authority." 39 Kan. App. 2d at 897. The Crawford panel found that because there was no
statutory authority given to district courts to impose consecutive sentences in juvenile
proceedings, the district court had no authority to order the defendant to serve his adult
sentence consecutive to his juvenile sentence. 39 Kan. App. 2d at 899-904.


       As the State points out, when W.H. was decided in 2002, the KJJC did not refer to
"concurrent" or "consecutive" sentences. Instead, it simply provided a sentencing
placement matrix based on a juvenile's past and present offense history. See K.S.A. 38-
16,129. We note that an amended version of that matrix is still in effect under the RKJJC.
See K.S.A. 2019 Supp. 38-2369. Since the Legislature's enactment of K.S.A. 38-2391(d)
and (e) in 2016, a district court is required to impose concurrent sentences when
adjudicating multiple counts within the same case or when adjudicating multiple cases
simultaneously. So, according to the State, if the Legislature had intended to prevent
consecutive juvenile sentences altogether, it would not have mandated concurrent
sentences in "only those two situations."


       We agree with the State that the plain language of the RKJJC does not appear to
prevent district courts from imposing consecutive sentences altogether. Nevertheless, the
Kansas Supreme Court has not overruled its decision in W.H. and we are aware of no
case in which it has indicated its intent to do so. Of course, we are duty bound to follow
the precedent of our Supreme Court unless there is some indication it is departing from
its previous position. State v. Rodriguez, 305 Kan. 1139, 1144, 390 P.3d 903 (2017).
                                              6
Accordingly, we find that a district court's authority to impose consecutive juvenile
sentences must be clearly granted by statute.


       Even with the 2016 amendments, the RKJJC is still silent on whether a district
court in one county may order a juvenile sentence to be served consecutive to a juvenile
sentence previously imposed in another county. Although the Kansas Legislature could
have—and perhaps should have—authorized a district court's authority to impose
consecutive juvenile sentences under such circumstances, it did not do so. As indicated
above, we are not to add something to a statute that was not included by the Legislature.
Furthermore, whether to authorize consecutive sentences in juvenile proceedings and
under what circumstances to do so are matters of public policy that would best be
resolved by our Legislature instead of our courts. In re Marriage of Hall, 295 Kan. 776,
784, 286 P.3d 210 (2012) ("Courts should . . . 'leave the guidance of public policy
through statutes to the legislature.'").


       The Kansas Supreme Court's decision in Quested supports our conclusion. There,
a district court ordered an adult sentence to be served consecutive to an adult sentence
previously imposed in another Kansas county. Although the KSGA was silent on the
district court's authority to impose a consecutive sentence under such circumstances, our
Supreme Court concluded that the district court had common-law authority to impose the
consecutive sentence based in part on decades-long precedent established by Kansas
appellate courts and on legislative acquiescence to that precedent. 302 Kan. at 268-79
(citing State v. Chronister, 21 Kan. App. 2d 589, 903 P.2d 1345 [1995]). In
distinguishing W.H. from Quested, our Supreme Court found that the reasoning of W.H.
is limited to juvenile offenders. It also noted that there were no cases "that recognized
any authority, common law or otherwise, for imposing consecutive juvenile sentences."
Quested, 302 Kan. at 278.




                                              7
       Consequently, we find that the district court did not have authority to order the
Riley County juvenile sentence to run consecutive to Z.T.'s outstanding Geary County
juvenile sentences. As a result, that portion of Z.T.'s sentence was illegal and must be
vacated as a matter of law.


Imposition of Term of Conditional Release

       Z.T. also contends that the district court did not have authority to impose a term of
conditional release as part of his juvenile sentence. Whether the district court had
statutory authority to impose the conditional release term requires statutory interpretation.
Again, because statutory interpretation is a question of law, our review de novo. Alvarez,
309 Kan. at 205.


       Unlike some juvenile offender categories within K.S.A. 2019 Supp. 38-2369(a),
the Chronic Offender I category does not provide for an aftercare term. See K.S.A. 2019
Supp. 38-2369(a)(3)(A). Z.T. claims the term "aftercare" is synonymous with
"conditional release" and, because he was identified as a Chronic Offender I for
sentencing, the district court had no authority to order the conditional release term.


       But we need not resolve this issue because K.S.A. 2019 Supp. 38-2369(b) gives
district courts discretion to impose a conditional release term under any offender
category: "If the court elects, a period of conditional release may also be ordered
pursuant to K.S.A. 38-2361, and amendments thereto. The period of conditional release
shall be limited to a maximum of six months and shall be subject to graduated
responses." (Emphasis added.)


       In turn, K.S.A. 2019 Supp. 38-2369(b) directs district courts to K.S.A. 2019 Supp.
38-2361, titled "Sentencing alternatives." K.S.A. 2019 Supp. 38-2361 allows district
courts to impose one or more sentencing alternatives for a fixed period. One of these

                                              8
alternatives provides that if a district court finds that a juvenile is eligible for commitment
in a juvenile facility and opts to commit him or her, then, "[i]f the court elects, a period of
conditional release pursuant to K.S.A. 38-2369, and amendments thereto, may also be
ordered." (Emphasis added.) K.S.A. 2019 Supp. 38-2361(a)(12). The common meaning
of "also" is "in addition." Webster's New World College Dictionary 41 (4th ed. 2008).
Thus, the district court had the authority to impose 6 months of conditional release in
addition to Z.T.'s 12-month sentence.


       Affirmed in part, vacated in part, and remanded with directions.




                                              9